            Case 1:18-cv-02101-CKK Document 13 Filed 11/07/18 Page 1 of 3

                                                     SIDLEY AUSTIN LLP
                                                     1501 K STREET, N.W.
                                                     WASHINGTON, D.C. 20005
                                                     +1 202 736 8000
                                                     +1 202 736 8711 FAX


                                                                                                                                FVOLPE@SIDLEY.COM
                                                     AMERICA • ASIA PACIFIC • EUROPE                                            +1 202 736 8000




                                                                         November 7, 2018


VIA CM-ECF TO ALL COUNSEL

The Hon. Colleen Kollar-Kotelly
United States District Court for the District of Columbia
333 Constitution Ave. N.W.
Washington D.C. 20001

        Re:            Hackman v. ONE Brands, Case No. 18-cv-2101-CKK

         Pending before the Court are Plaintiff’s motion to remand and ONE Brands’ motion to
dismiss. In her reply in support of her motion to remand, Plaintiff suggests that ONE Brands’
failure to cite Norris v. Slothouber, 718 F.2d 1116 (D.C. Cir. 1983), constitutes a failure to be
candid with the Court. Id. ONE Brands’ counsel respectfully submits this letter solely to
address Plaintiff’s serious allegation.

        First and foremost, ONE Brands’ counsel takes its ethical responsibility very seriously
and did not and would not attempt to mislead the Court. Throughout ONE Brands’ brief, ONE
Brands was careful to affirmatively acknowledge and address contrary decisions, including those
not binding on this Court. 1 ONE Brands believes its arguments are correct, and that it has the
better interpretation of the relevant law, but it took special care in its response to expressly
recognize that some of the questions at stake are unsettled—even members of this Court have
answered them differently. See, e.g., Organic Consumers Ass’n v. R.C. Bigelow, Inc., 314 F.
Supp. 3d 344, 355 n.5 (D.D.C. 2018) (“noting the split in authority regarding how to apportion
attorney’s fees”) (citing Organic Consumers Ass’n v. Handsome Brook Farm Grp. 2, LLC, 222


1
  With regard to the non-aggregation principle and injunctive relief, ONE Brands stated that,
while this question “has not been decided by the D.C. Circuit, ONE Brands acknowledge[d] that
this Court has held otherwise.” Dkt. 10 at 9–10. One Brands further explained that “[b]ecause
these decisions misapprehend the nature and purpose of the non-aggregation principle, [ONE
Brands] respectfully submits that these cases were wrongly decided.” Id. As to its analysis on
punitive damages, ONE Brands disclosed that a number of out-of-circuit decisions “have
rejected the analysis ONE Brands sets forth.” Dkt. 10 at n.2 (citing Ninth and Fifth Circuit
decisions). On the attorneys’ fees issue, ONE Brands cited cases that support its argument that
“the non-aggregation principle does not apply,” but then explained that “this Court has held
otherwise.” Dkt. 10 at 9–10.

       Sidley Austin (DC) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships.
          Case 1:18-cv-02101-CKK Document 13 Filed 11/07/18 Page 2 of 3




Hackman v. ONE Brands, Case No. 18-cv-2101-CKK
Page 2

F. Supp. 3d 74, 78 n.3 (D.D.C. 2016)). ONE Brands disclosed contrary decisions where they
were on point—it would not try to withhold any controlling legal authority.

       Plaintiff’s assertion that ONE Brands was required to cite Norris in connection with its
Class Action Fairness Act argument is incorrect. See Dkt. 12 at n. 1. Norris is a two-page per
curiam decision holding that a district court erred by “swiftly conclud[ing]” that a prisoner suit
was “‘frivolous’ within the meaning of 28 U.S.C. § 1915(d),” apparently in part because a
pending class action raised similar concerns. 718 F.2d at 1117. The D.C. Circuit remanded the
case and assigned it to the judge handing the class action, while tersely noting that a “suit for
damages is not precluded by reason of the plaintiff’s membership in a class for which no
monetary relief is sought.” Id. ONE Brands did not cite Norris for three reasons.

        First, Norris does not reject the argument that ONE Brands raised: that Plaintiff’s
representative action seeking equitable relief may “jeopardize the rights of the persons Plaintiff
claims to represent from obtaining future monetary relief.” See Dkt. 10 at 7. Far from being
foreclosed by D.C. Circuit precedent, this argument has been recognized by the Supreme Court.
As ONE Brands noted, in Wal-Mart Stores, Inc. v. Dukes, the Supreme Court explained that
certifying a class action seeking predominantly equitable relief could mean that “individual class
members’ compensatory-damages claims would be precluded by litigation they had no power to
hold themselves apart from.” 564 U.S. 338, 364 (2011) (emphasis in original). The Supreme
Court then gave one “example” of this “preclu[sion],” noting that the plaintiffs’ claims could be
prejudiced through “collateral[] estoppe[l].” Id. This Court has also recognized this possibility.
See Thorpe v. D.C., 303 F.R.D. 120, 150 (D.D.C. 2014).

         Second, Norris is unlikely to control, even on the limited question of claim preclusion.
The preclusive effect of a prior judgment is decided by the court adjudicating the subsequent
action, not this court. See Smith v. Bayer Corp., 564 U.S. 299, 307 (2011). Any subsequent
action involving the claims at issue could be brought in a variety of jurisdictions, including the
D.C. Superior Court, where the law is that representative actions not under Rule 23 raise “grave
due process concerns.” See Rotunda v. Marriott Int’l, Inc., 123 A.3d 980, 986 (D.C. 2015). The
D.C. Court of Appeals in Rotunda flagged these “concerns” in a class action seeking damages,
but it did not specify the source or extent of the “concerns.” Whether a later suit might be
brought in D.C. Superior Court or elsewhere, Norris would not foreclose the possibility of claim
preclusion—that question would be for the court presiding over the later suit.

        Third, because claim preclusion is fact-specific, Norris does not and cannot direct
whether it would apply to a later suit. In Norris, the class action had not reached judgment and
the D.C. Circuit thus had no occasion to hold whether the plaintiff’s suit was claim precluded.
Further, the court’s short statement that claim preclusion would not apply following a plaintiff’s
participation in a class action seeking only equitable relief goes to a question that has never been
         Case 1:18-cv-02101-CKK Document 13 Filed 11/07/18 Page 3 of 3




Hackman v. ONE Brands, Case No. 18-cv-2101-CKK
Page 3

definitively resolved by the Supreme Court and, as the D.C. Circuit in Norris noted with its “but
see” citation, some courts have held otherwise. 718 F.2d at 1117; see also 18A Fed. Prac. &
Proc. Juris. § 4455.2 (2d ed.) (whether claim preclusion applies to a class action that sought only
equitable relief may depend on whether the later suit focuses on the “distinctive plight” of the
individual plaintiff rather than the “general circumstances” addressed in the earlier class action)
(citing Cameron v. Tomes, 990 F.2d 14, 17–18 (1st Cir. 1993)). Precisely because the scope of
future claim preclusion is uncertain, this Court recognized (well after Norris) that “claim
splitting is generally prohibited by the doctrine of res judicata, particularly in class actions.”
Brewer v. Lynch, No. 08-cv-1747-BJR, 2015 WL 13604257, at *10 (D.D.C. Sept. 30, 2015).

        ONE Brands removed this case to federal court based on its strong conviction that this is
a proper federal case under the relevant statutes and decisions. ONE Brands substantiated its
removal with citation to caselaw that supports its arguments and disclosed contrary legal
authority where it existed. ONE Brands’ counsel are committed in this case and all cases to
complying with their ethical obligations.


                                                 Respectfully Submitted,




                                                 /s/ Frank R. Volpe
                                                 /s/ Benjamin M. Mundel
                                                 Frank R. Volpe (458791)
                                                 Benjamin M. Mundel (1018144)
                                                 SIDLEY AUSTIN LLP
                                                 1501 K Street, N.W.
                                                 Washington, DC 20005
                                                 T: (202) 736-8000
                                                 F: (202: 736-8711
                                                 fvolpe@sidley.com
                                                 Counsel for Defendant
